ON MOTION FOR REHEARING.
Stephens, J.
Irrespective of the testimony of the plaintiff with reference to the circumstances under which she executed the contract of release pleaded by the defendant, and irrespective of whether the court erred in admitting this testimony, the evidence, with her testimony excluded, nevertheless demands the inference that the contract pleaded as a release was void, as being a contract executed by the plaintiff in consideration of the payment of her husband’s debts. There is no merit whatsoever in the motion for a rehearing upon the ground that the court overlooked the defendant’s assignment of error upon the admission of the plaintiff’s testimony indicated.

Rehearing denied.


Jenkins, P. J., and Bell, J., concur.